DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13, 23 are objected to because of the following informalities:  in claim 13, line 3 and claim 23, line 7, “at least camera” is incomplete.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 11-16, 19, 21-25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hoyos et al 2015/0363986 (hereinafter Hoyos).
Re Claim 1.
Hoyos discloses a vehicle door unlocking control method (100,105,110,120, database 185, see flowcharts/methodology of Figs. 2A-C,3,4), comprising: obtaining an acquisition trigger signal (para [0034,0036], 101); controlling (para [0020,0037-0038]), based on the acquisition trigger signal, a first camera assembly (para [0028,0056],145) disposed on a vehicle to acquire a first face image of a user; performing feature matching between the first face image and a pre-stored second face image (para [0028,0057]); performing a living body detection (para [0028,0057,0099]) on the first face image; and sending a vehicle door unlocking instruction to at least one vehicle door lock of the vehicle in response to successful feature matching and successful living body detection (para [0020]).
Re Claim 2.
Hoyos discloses the method according to claim 1, wherein the obtaining an acquisition trigger signal comprises: obtaining the acquisition trigger signal by an acquisition apparatus disposed on the vehicle, wherein the acquisition apparatus comprises a contact type acquisition apparatus (button on vehicle door 115A – Fig.5C, para [0105]); or a non-contact type acquisition apparatus (communication interface 150/101a; para [0061] or door proximity sensor, para [0105]), wherein the contact type acquisition apparatus is disposed on at least one of the following locations: a pillar B of the vehicle, at least one vehicle door handle, at least one vehicle door, and at least one rear-view mirror, and the non-contact type acquisition apparatus is disposed on at least one of the following locations: the pillar B of the vehicle, at least one vehicle door, and at least one rear-view mirror.
Re Claim 3.
Hoyos discloses the method according to claim 2, wherein the contact type acquisition apparatus comprises a fingerprint acquisition apparatus (multiple biometric identifiers disclosed by Hoyos), and the acquisition trigger signal comprises fingerprint data, and the controlling, based on the acquisition trigger signal, a first camera assembly (145A) disposed on 
Re Claim 6. 
Hoyos discloses the method according to claim 1, wherein the obtaining an acquisition trigger signal comprises: receiving a control instruction sent by a terminal device (101b,105) communicationally connected to the vehicle, the acquisition trigger signal comprising the control instruction.
Re Claim 11.
Hoyos discloses the method according to claim 1, wherein the first camera assembly comprises a plurality of cameras at different heights (145A,145B), wherein the first camera assembly comprises at least one 3D depth camera; and/or the first camera assembly comprises at least one RGB camera or infrared camera (various disclosed cameras [0056-0057]), wherein the first camera assembly comprises at least one camera disposed inside the vehicle (145B); and/or the first camera assembly comprises at least one camera disposed at the pillar B of the vehicle, the vehicle door (145A), or the rear-view mirror.
Re Claim 12.
Hoyos discloses the method according to claim 1, wherein the method further comprises: displaying, by a display device (140), at least one of the following information: the image acquisition result of the first camera assembly, the operating state of the vehicle, and the feature matching results of the first face image and the second face image, the living body detection result of the first face image, the unlocking result of the vehicle door, and the obtaining result of the acquisition trigger signal (para [0044]).
Re Claim 13.
Hoyos discloses the method according to claim 12, wherein the display device (140) is disposed on at least one of the following locations: the pillar B of the vehicle, the vehicle door of the vehicle, and the rear-view mirror of the vehicle (gauge cluster/dash area – Figs. 5A,B), wherein at least camera in the first camera assembly is disposed on the display device.
Re Claim 14.
As discussed above with respect to the method limitations of claims 1-3, 6, 11-13, Hoyos discloses a vehicle, comprising: a vehicle body (Figs.1, 5C), wherein the vehicle body is provided with a first camera assembly (145A) and a vehicle door unlocking controller (control 105,100,110,120, database 185, see flowcharts/methodology of Figs. 2A-C,3,4); the vehicle door unlocking controller comprises a face comparator, a living body detector, and an unlocking controller; the face comparator is connected to the first camera assembly and the unlocking controller; the living body detector is connected to the first camera assembly and the unlocking controller; and the unlocking controller is connected to at least one vehicle door lock of the vehicle body.
Re Claim 15.
As discussed above with respect to claims 2-3, Hoyos discloses the vehicle according to claim 14, wherein the vehicle body is further provided with a contact type acquisition apparatus or a non-contact type acquisition apparatus, wherein the contact type acquisition apparatus is connected to the first camera assembly and configured to acquire the acquisition trigger signal for triggering the first camera assembly to work, and the non-contact type acquisition apparatus being connected to the first camera assembly and configured to acquire the acquisition trigger signal for triggering the first camera assembly to work, wherein the contact type acquisition apparatus is disposed on at least one of the following locations: a pillar B of the vehicle, at least one vehicle door handle, at least one vehicle door, and at least one rear-view mirror, and the non-contact type acquisition apparatus is disposed on at least one of the following locations: the pillar B of the vehicle, at least one vehicle door, and at least one rear-view mirror.
Re Claim 16. 
As discussed above with respect to claims 2-3, Hoyos discloses the vehicle according to claim 15, wherein the contact type acquisition apparatus comprises a fingerprint acquisition apparatus disposed on an outdoor part of the vehicle body, and a touch sensor disposed on the outdoor part of the vehicle body (multiple biometric identifiers disclosed by Hoyos, para [0020,0057,0099]).
Re Claim 19. 
Hoyos discloses the vehicle according to claim 14, wherein the first camera assembly (145A) is communicationally connected to a terminal device (101b), and the terminal device is configured to send the acquisition trigger signal for triggering the first camera assembly to work.
Re Claim 21. 
As discussed above with respect to claim 10-11, Hoyos discloses the vehicle according to claim 14, wherein a second camera (145B) connected to the face comparator is disposed inside the vehicle body (Fig.5), and the second camera is configured to send a captured driver image to the face comparator.
Re Claim 22. 
As discussed above with respect to claim 11, Hoyos discloses the vehicle according to claim 14, wherein the first camera assembly comprises a plurality of cameras at different heights, wherein the first camera assembly comprises at least one 3D depth camera, or the first camera assembly comprises at least one RGB camera or infrared camera, wherein the first camera assembly comprises at least one camera disposed inside the vehicle body, or the first camera assembly comprises at least one camera disposed at the pillar B of the vehicle body, the vehicle door, or the rear-view mirror.
Re Claim 23.
As discussed above with respect to claim 12, Hoyos discloses the vehicle according to claim 14, wherein a display device (101b) is disposed on an outdoor part of the vehicle body, and the display device is connected to at least one of the first camera assembly (145A), the face comparator, the living body detector, and the unlocking controller, wherein the display device is disposed on at least one of the following locations: the pillar B of the vehicle body, the vehicle door of the vehicle body (Fig.5C), and the rear-view mirror of the vehicle body, wherein at least camera in the first camera assembly is disposed on the display device.
Re Claim 24.
As discussed with respect to claim 1, Hoyos discloses a vehicle door unlocking control apparatus, comprising: a processor (110), and a memory storing instructions (220,290), wherein the instructions, when executed by the processor, cause the processor to perform operations, the operations comprising: obtaining an acquisition trigger signal; controlling, based on the acquisition trigger signal, a first camera assembly (145) disposed on a vehicle to acquire a first face image of a user; performing feature matching between the first face image and a pre-stored second face image; performing living body detection on the first face image; and sending a vehicle door unlocking instruction to at least one vehicle door lock of the vehicle in response to successful feature matching and successful living body detection.
Re Claim 25.
Hoyos discloses a non-transitory computer-readable storage medium (220,290, para [0063-0065]), configured to store computer- readable instructions, wherein when the instructions are executed, the operations in the steps of the vehicle door unlocking control method according to claim 1 are implemented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 7-10, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos.
Re Claim 4. 
Hoyos discloses the method according to claim 2, wherein the non-contact type acquisition apparatus comprises a first camera (145A), and the acquisition trigger signal comprises gesture information, wherein the first camera is any camera in the first camera assembly, wherein the controlling, based on the acquisition trigger signal, a first camera assembly disposed on a vehicle to acquire a first face image of a user comprises: controlling, if the gesture information acquired by the first camera matches pre-stored gesture information, the first camera assembly to acquire the first face image of the user, wherein the sampling frequency of the first camera is lower than a preset sampling frequency. 
While Hoyos does not specifically disclose the sampling frequency limitation, official notice is taken that it would have been obvious to one of ordinary skill in the art to adjust the sampling frequency of a controller to the desired setting as an obvious matter of design choice in optimizing the desired functionality.
Re Claim 5.
Hoyos discloses the method according to claim 2, wherein the non-contact type acquisition apparatus comprises a voice acquisition apparatus (multiple biometric identifiers disclosed by Hoyos), and the acquisition trigger signal comprises voice information, and the controlling, based on the acquisition trigger signal, a first camera assembly (145) disposed on a vehicle to acquire a first face image of a user comprises: controlling, if the voice information acquired by the voice acquisition apparatus matches pre-stored voice information, the first camera assembly to acquire the first face image of the user.
While Hoyos may not specifically disclose the exact steps of the claimed method, official notice is taken that it would have been obvious to one of ordinary skill in the art to adjust the method steps as an obvious matter of design choice in optimizing the desired functionality.
Re Claim 7. 
Hoyos discloses the method according to claim 2, wherein before the obtaining the acquisition trigger signal by an acquisition apparatus disposed on the vehicle, the method further comprises: controlling the acquisition apparatus to be turned on, if it is detected that a vehicle engine is off (vehicle sensors 160, para [0060]), a duration during which the vehicle engine is off exceeds a preset duration, the vehicle engine is off and the vehicle door is locked, or, a start control signal of the acquisition apparatus is received.
While Hoyos may not specifically disclose the exact steps of the claimed method, official notice is taken that it would have been obvious to one of ordinary skill in the art to adjust the method steps and duration as desired as an obvious matter of design choice in optimizing the desired functionality.
Re Claim 8. 
Hoyos discloses the method according to claim 2, wherein after the sending a vehicle door unlocking instruction to at least one vehicle door lock of the vehicle in response to successful feature matching and successful living body detection, the method further comprises: controlling the acquisition apparatus to be turned off (para [0053], on-off commands, interface 115).
While Hoyos may not specifically disclose the exact steps of the claimed method, official notice is taken that it would have been obvious to one of ordinary skill in the art to program the control to provide the desired method steps as an obvious matter of design choice in optimizing the desired functionality.

Re Claim 9.
Hoyos discloses the method according to claim 1, wherein before the obtaining an acquisition trigger signal, the method further comprises: receiving a monitoring instruction sent by a monitoring apparatus (para [0097-0098]) disposed on the vehicle, the monitoring instruction being sent by the monitoring apparatus when monitoring that a duration during which a human body stays in front of the vehicle door is greater than a preset value; controlling, according to the monitoring instruction, the first camera assembly to perform photographing, to obtain monitoring data; and saving the monitoring data.
While Hoyos may not specifically disclose the exact steps of the claimed method, official notice is taken that it would have been obvious to one of ordinary skill in the art to program the control to provide the desired method steps as an obvious matter of design choice in optimizing the desired functionality.
Re Claim 10.
Hoyos discloses the method according to claim 1, wherein after the sending a vehicle door unlocking instruction to at least one vehicle door lock of the vehicle in response to successful feature matching and successful living body detection, the method further comprises: controlling a second camera to acquire a third face image of a driver, the second camera (145B) being disposed inside the vehicle (para [0056]); performing feature matching between the third face image and a pre-stored driver image; and sending, if the facial features of the third face image do not match the facial features of the driver image, a vehicle start stopping instruction to a vehicle starting apparatus (para [0094], multiple biometric identifiers disclosed by Hoyos).
While Hoyos may not specifically disclose the exact steps of the claimed method, official notice is taken that it would have been obvious to one of ordinary skill in the art to program the control to provide the desired method steps as an obvious matter of design choice in optimizing the desired functionality.
Re Claim 17.
Hoyos discloses the vehicle according to claim 15, wherein the non-contact type acquisition apparatus comprises a first camera, wherein the first camera is any camera in the first camera assembly, wherein the first camera is disposed on at least one of the following locations: the pillar B of the vehicle body, at least one rear-view mirror of the vehicle body, and at least one vehicle door of the vehicle body, wherein the sampling frequency of the first camera is lower than a preset sampling frequency.
While Hoyos does not specifically disclose the sampling frequency limitation, official notice is taken that it would have been obvious to one of ordinary skill in the art to adjust the sampling frequency of a controller to the desired setting as an obvious matter of design choice in optimizing the desired functionality.
Re Claim 18.
Hoyos discloses the vehicle according to claim 15, wherein the non-contact type acquisition apparatus comprises a voice acquisition apparatus, wherein the voice acquisition apparatus is disposed on at least one of the following locations: at least one vehicle door handle of the vehicle body, a pillar B of the vehicle body, at least one rear-view mirror of the vehicle body, and at least one vehicle door of the vehicle body.
While Hoyos may not specifically disclose the exact steps of the claimed method, official notice is taken that it would have been obvious to one of ordinary skill in the art to adjust the method steps as an obvious matter of design choice in optimizing the desired functionality.
Re Claim 20.
Hoyos discloses the vehicle according to claim 14, wherein the vehicle body further comprises a monitoring apparatus connected to the first camera assembly and configured to send a monitoring instruction to the first camera assembly when monitoring that a duration during which a human body stays in front of the vehicle door is greater than a preset value, the first camera assembly performing photographing based on the control of the monitoring instruction, to obtain monitoring data.
While Hoyos may not specifically disclose the exact steps of the claimed method, official notice is taken that it would have been obvious to one of ordinary skill in the art to program the control to provide the desired method steps as an obvious matter of design choice in optimizing the desired functionality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note “liveness” sensor of 2019/0066424, 2014/0204211; contact/ non-contact sensors of 2014/0303899.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675